FILED
                               NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



In re: STEPHEN LAW,                                No. 09-60040

                  Debtor,                          BAP No. 09-1228-PaMkH


STEPHEN LAW,                                       MEMORANDUM *

                  Appellant,

  v.

CAU-MIN LI and MICHAEL GOUDI,

                  Appellees.



                              Appeal from the Ninth Circuit
                                Bankruptcy Appellate Panel
               Pappas, Markell, and Hollowell, Bankruptcy Judges, Presiding

                                Submitted April 5, 2011 **

Before:          B. FLETCHER, CLIFTON, and BEA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stephen Law appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”)

order dismissing, for lack of standing, his appeal from the bankruptcy court’s order

granting a motion to enforce settlement and directing the Chapter 7 trustee to pay

$120,000 from the estate. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo BAP decisions, and apply the same standard of review that the

BAP applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The BAP properly dismissed the appeal for lack of standing because Law

was not “directly and adversely affected pecuniarily” by the bankruptcy court’s

order and hence did not qualify as a “person aggrieved.” Duckor Spradling &

Metzger v. Baum Trust (In re P.R.T.C., Inc.), 177 F.3d 774, 777 (9th Cir. 1999).

      Law’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   09-60040